FILED
                            NOT FOR PUBLICATION                             NOV 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NELSON YUDINI GUADRON,                           No. 13-72517

              Petitioner,                        Agency No. A094-178-309

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 5, 2015**
                                Pasadena, California

Before: FARRIS and BYBEE, Circuit Judges and TIGAR,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jon S. Tigar, District Judge for the U.S. District Court
for the Northern District of California, sitting by designation.
      Petitioner Nelson Guadron appeals the decision of the Board of Immigration

Appeals denying his request for deferral of removal under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252. We affirm.

      To uphold the BIA’s decision that Mr. Guadron is not entitled to deferral of

removal under the CAT, substantial evidence in the record must support the

conclusion that Mr. Guadron did not show it is more likely than not he will be

tortured if removed to El Salvador. 8 C.F.R. § 1208.16(c), 8 C.F.R. § 1208.17(a).

The record includes a 2007 State Department Issue Paper on gang organizations in

El Salvador, which declares that official anti-gang efforts have not infringed upon

the human rights of suspected gang members, and that it is not a Salvadoran

government policy or practice to target suspected gang members for abuse or

execution or to deny assistance to persons who receive threats from gangs. The

report also documents that the State Department has found no evidence that law

enforcement officers summarily detain, beat, or execute gang-affiliated individuals

who are removed from the United States to El Salvador. A State Department report

can alone outweigh an applicant’s evidence that he is likely to suffer torture.

Konou v. Holder, 750 F.3d 1120, 1125 (9th Cir. 2014). The State Department’s

declarations were amply pertinent and authoritative to outbalance Mr. Guadron’s




                                           2
evidence, which was not always specific or authenticated, even if truthful and

troubling.

      We also review the BIA’s decision to ensure it includes sufficient

explanation and “a minimum degree of clarity in dispositive reasoning and in the

treatment of a properly raised argument” to comport with constitutional due

process and to enable this Court to perform meaningful appellate review. She v.

Holder, 629 F.3d 958, 963 (9th Cir. 2010). Even where, as here, the record

contains substantial evidence to affirm the BIA’s decision, “the law requires more

than a cursory explanation” of how that evidence was weighed and analyzed,

particularly where a petitioner has given credible testimony that may refute the

significance of the evidence offered by the government. Id. at 963 n.3.

      The BIA announced its decision in a brief opinion that listed the evidence it

considered, indicated in citations that it relied on the Department of State Issue

Paper and evidence of country conditions, identified the correct legal standard, and

clearly communicated its decision. We are satisfied from the record that the BIA

conducted a reasonable and particularized analysis of the issues. It also

communicated a sufficiently plain explanation of its reasoning and conclusion to

Mr. Guadron.

      AFFIRMED.


                                           3